Title: To George Washington from Nicholas Cooke, 14 April 1777
From: Cooke, Nicholas
To: Washington, George

 

Sir
Providence, April 14, 1777

Your Excellency’s Favors of the 14th ult. and of the 3d instant are now before me.
In Pursuance of your Recommendation Mr Hutchinson, and Governor Shirley’s Son are permitted to go to Rhode Island. I have made Enquiry after the Mulatto Lad, Thomas Rogerson, but can as yet gain no Account that is perfectly satisfactory. I believe he was brought into this Place, and very soon after sailed for  under the Care of Capt.  Thus much may be relied upon, that he never was sold or treated as a Slave.
Capt. William Chace, who commanded the Privateer that took Mr Hutchinson and Master Shirley had the great Misfortune of having his Son, Mr John Chace who was Master of the Sloop  captivated by the Mercury and arrived into Halifax, where he was cruelly treated, of which Capt. Chace had Intelligence before he sailed upon his Cruise. When he took the Prize in which Mr Hutchinson and Master Shirley were Passengers he carried them on Board the Privateer, with the sole View of making them instrumental in procuring the Release of his Son, who is still a Prisoner and it is thought on Board the Mercury. I have now to request your Excellency to apply to Lord Howe to give immediate Orders for Capt. Chace’s Release. Allow me to beg the Favor of a particular Attention to this Matter, and that you inform me of the Application and Success, which will give great Satisfaction to a respectable Family.
In Justice to General Varnum, I think myself obliged to inform your Excellency that when your Orders arrived for inoculating our two Continental Battalions, we had an Expedition on Foot to Rhode-Island, which was to have been made in Two or Three Days, and it was thought absolutely necessary by General Spencer and the Council of War here, that those Troops should be made Use of in that Attempt. When it was given up, the greatest Part of the Militia from Connecticut and the Massachusetts, whose Times were expired, returned Home, and left our Shores so naked, that we could scarcely keep the necessary Guards to prevent the Enemy from having a free Communication with the Main Land: This again obliged us to make Use of our Two Battalions for immediate Security.
When I wrote you on the 18th ult. that the Enemy upon Rhode-Island consisted of Six Hessian and Two British Regiments, I was led into that Mistake by a Man who pretended to have made his Escape from Rhode-Island, but hath since confessed that he was sent off by

the Enemy: However the Accounts we have from several intelligent and observant People agree that their Numbers amount to full Four Thousand.
The General Assembly at the last Session ordered exact Returns to be made of all the Men in the several Districts in the State able to bear Arms; and will meet on the 16th instant, to take the most effectual Methods for compleating our Continental Battalions. I am, Sir, Your Excellency’s most obedient humble Servant

Nichs Cooke

